Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious a method of preparing water-soluble polymer loaded cells or cell aggregates including adding a cell suspension to a medium containing a swellable material to aggregate the water-soluble polymer with the cells thereby creating water-soluble polymer-loaded cells or cell aggregates.  The closest prior art, Kojima et al. (Sensors and Actuators B: Chemical, 2014), teaches an aggregation method using a high molecular weight material medium (e.g. methylcellulose) to allow for collection of alginate hydrogel beads and cells. (p. 250, 1st col., 1st and 2nd para.).  Of note, Kojima does not teach or suggest (nor do any other references) substitution of a water-soluble polymer for the alginate hydrogel beads; rather Kojima et al. teaches away from this, as they suggest that the presence of cavities (created by the agglomeration of hydrogel beads and cells) allows the spheroids to have an interconnected channel system (p. 252, “3.4 Connectivity of microchannels in spheroids”) and cavities would not be preserved in the presently claimed water-soluble polymer-loaded cell method.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632